

116 SRES 527 IS: Recognizing the longstanding partnership between the United States and Australia to share critical firefighting resources during times of crisis.
U.S. Senate
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 527IN THE SENATE OF THE UNITED STATESMarch 4, 2020Mr. Cardin (for himself, Mr. Barrasso, Mrs. Blackburn, Mr. Boozman, Mr. Casey, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Enzi, Mrs. Feinstein, Mr. Gardner, Ms. Harris, Mrs. Loeffler, Ms. McSally, Mr. Perdue, Mr. Risch, Mr. Romney, Mr. Rounds, Mr. Rubio, Mr. Scott of Florida, Mrs. Shaheen, Ms. Sinema, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Braun, and Ms. Rosen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the longstanding partnership between the United States and Australia to share critical firefighting resources during times of crisis.Whereas Australia and the United States have long held a unique relationship, marked by close diplomatic, security, and economic cooperation;Whereas Australia and the United States celebrated 100 years of mateship on July 4, 2018, marking the 100-year anniversary of the Battle of Hamel, which helped turn the tide of World War I;Whereas the United States and Australia are entering the seventieth anniversary of the Australia, New Zealand, United States Security Treaty (ANZUS Treaty), the 1951 collective security non-binding agreement between Australia and New Zealand and, separately, Australia and the United States, to cooperate on military matters; Whereas the United States and Australia have shared firefighting resources, including specialist firefighters, for over 15 years;Whereas the United States and Australia are experiencing some of the hottest and driest weather conditions on record, exacerbating the threat of wildfires and contributing to longer wildfire seasons in both nations;Whereas over 100 Australian firefighters traveled to the United States in August 2018, to assist with efforts to contain wildfires that threatened communities in California, Oregon, and Washington;Whereas over 300 American firefighters have been mobilized to Australia since December 2019 to help combat and contain devastating bushfires that have burned over 30,000,000 acres of land; andWhereas multiple United States agencies, including the Bureau of Land Management, Forest Service, National Park Service, Bureau of Indian Affairs, and Fish and Wildlife Services, have provided American firefighters to help combat Australia’s bushfires: Now, therefore, be itThat the Senate—(1)recognizes the value of the longstanding partnership between the United States and Australia to share critical firefighting resources during times of crisis;(2)recognizes the efforts and bravery of Australian firefighters who have not only risked their lives to fight wildfires in their own country but also helped contain several dangerous wildfires in North America;(3)recognizes the efforts and bravery of American firefighters who have not only risked their lives to fight wildfires in their own country but have also provided their services to combat the bushfires currently ravaging the Australian continent;(4)honors the ultimate sacrifice of the three American firefighters who lost their lives assisting in fighting Australia’s bushfires in the crash of the Large Air Tanker in the Snowy Monaro area of Australia on January 23, 2020, and extends deepest condolences to their families, friends, and colleagues; (5)expresses full support for the people of Australia as they focus on recovery and rebuilding affected areas and communities; (6)supports continued partnership between the Commonwealth Scientific and Industrial Research Organisation and United States Federal agencies to share research, technology, and best practices related to wildfire mitigation and suppression; and(7)supports continued cooperation and greater collaboration between Australia and the United States to mitigate the underlying factors driving extended and more intense wildfire years in both countries.